DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered. Accordingly the drawing objections and 112 rejections have been overcome.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bodum (US 2018/0289200) in view of Morse (US 2017/0360240) and Ritter (US 2018/0132970).

Regarding claim 1, Bodum discloses (Fig-2) a removal device for the removal of granular solid food material from a brewing device, the brewing device comprising a beaker (20) and a plunger assembly (generally piston components 26,28,30), the removal device comprising a cylindrical cup (12) having an outer diameter substantially the same size as an inner diameter of the beaker (emphasis added “The collection receptacle 12 must be dimensioned so that it also nearly contacts the container 20 on the side, but a certain gap must be provided, in order to prevent the collection receptacle 12 from becoming stuck in the container 20.” [0038]), comprising: 
a bottom surface (56), the bottom surface comprising one or more opening or apertures (50);
a side wall (58); 
a protrusion (38) disposed in the center of the bottom surface and protruding into the cup (see figure 2, showing protrusion 38 central to cup 12); and 
one or more magnets in the protrusion (“The coupling elements can be designed, for example, so that the coupling is created by means of a friction fit or by means of a magnetic interaction.” [0012]).
Bodum is silent regarding the one or more openings or apertures covered by a mesh or screen material. 
However the openings 50 of Bodum are designed as mesh or film equivalents so that water passes through while retaining insoluble material (“whereby water can be removed from the insoluble material 37 collected in the collection receptacle 12 k. In addition, the passage openings 50 have the effect that an elevated pressure cannot build up in the collection receptacle 12” [0045]). Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to substitute the equivalently known hole with mesh straining system with the straining slats/holes of Bodum (see MPEP 2144.06 II. Substituting Equivalents known for the same purpose) because both straining systems are well known in the art and used for the identical purpose of separating/filtering coffee grounds from coffee/water.
Additionally Morse teaches (Fig-6) the one or more openings (defined by 46 with 44 as filtering component or alternatively 44 as the openings with further filtering elements applied as disclosed below at [0041]) or apertures covered by a mesh or screen material (screen 44 or other filter material placed in cup 40 for filtering, “A common embodiment of the surfaces having filter openings 44 would be a screen or mesh having many apertures comprised of a suitable material as described above. Additionally, the filter openings 44 themselves may be multi-staged, comprising a plurality of individual filter elements (for example, stacked mesh and paper” [0041]) and a magnetic ring system (see Figure 2 showing filter 36 connecting to bottom basket 48 via ring coupling components 60/46 which may be of magnetic coupling properties “Other alternative coupling means are contemplated by the invention including the use of magnets” [0081]).
The advantage of using an additional filter component to the openings of the cylinder cup and a magnetic ring coupling system, is to be able to remove the filter material for cleaning (“the filtration chamber may be accessed to remove any paper (or other) filter placed therein and for cleaning.” [0065] while providing coupling means of filter to basket as known in the art “Other alternative coupling means are contemplated by the invention including the use of magnets, clips, latch, corresponding overlapping rubber or silicone seals or rings, and other equivalent temporary coupling means known in the industry.” [0081]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Morse, by modifying the single component cup with filter of Bodum, with the additional filtering material to holes of Morse, to provide a removability of the filtering component for cleaning of the cup while providing coupling means of filter to basket as known in the art. 
Bodum is silent regarding wherein the magnetic coupling feature is encased.
However Ritter teaches encasing magnetic coupling components of systems oriented towards a hygienic nature required wherein said systems will have a transitive contactual relation to human orifices (encased magnets of dental equipment “As noted above, preferably the second half 716a of the magnetic light coupler 714a may be fully encased within an optically clear UV-cured resin. This is particularly advantageous in that, by so doing, the entire accessory fiber optic cable 710a may be adapted for use in an autoclave machine for sterilization of the second fiber optic cable,” [0063]).
The advantage of encasing a magnetic coupling component of a system in transitive contact to a human orifice, is so that the components of the systems may be cleaned/sterilized “As noted above, preferably the second half 716a of the magnetic light coupler 714a may be fully encased within an optically clear UV-cured resin. This is particularly advantageous in that, by so doing, the entire accessory fiber optic cable 710a may be adapted for use in an autoclave machine for sterilization of the second fiber optic cable,” [0063].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Ritter, by adding to the magnetic coupled system of Bodum, the hygienic enhancing by encasement of magnetics of Ritter, to enable improved cleaning/sterilizing of components having transitive contact to human orifices. 

Regarding claim 2, Bodum discloses the removal device of claim 1, Bodum further discloses (Fig-2) wherein the protrusion comprises a center hole that is coaxial with an axis of the cup (protrusion shown in figure 2 central to cup and of hollow open form “the central projection 38 has a coupling opening 52 that opens into the hollow space 39 and tapers conically viewed from the free end 41.” [0043]), the protrusion having a top surface (see steep incline of conical top surface 38/14 in figure 2), the top surface being configured to reduce or prevent accumulation of granular solid food material thereon (incline of protrusion appears capable of shedding coffee grounds however little weight is given to intended purpose).

Regarding claim 3, Bodum discloses the removal device of claim 2, Bodum further discloses (Fig-2) wherein the top surface has a point or crown to reduce or prevent accumulation of granular solid food material thereon (see steep incline and minimal very top surface of protrusion 38/14 in figure 2, incline and minimal very top surface of protrusion appears capable of shedding coffee grounds however little weight is given to intended purpose).

Regarding claim 10, Bodum as modified by Morse discloses the removal device of claim 1, Bodum as modified by Morse further discloses wherein the mesh or screen material covering the one or more opening or apertures (50 of Bodum as modified by the screen or mesh 44 of Morse in claim 1 above) permits the flow of liquid therethrough, but substantially inhibits the passage of the granular solid food material therethrough (“whereby water can be removed from the insoluble material 37 collected in the collection receptacle 12 k. In addition, the passage openings 50 have the effect that an elevated pressure cannot build up in the collection receptacle 12” Bodum [0045]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bodum in view of Morse and Ritter and in further view of Rivkin (US 6,367,126).

Regarding claim 4, Bodum discloses the removal device of claim 1, Bodum is silent regarding wherein the one or more magnets comprise neodymium magnets.
	However it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the undisclosed magnetic species of Bodum to include Neodymium magnets in view of Routine Optimization (see MPEP 2144.05 II), because Bodum (see figure 2) shows a minimum of contacting surface of the connection components between protrusion 38 of the cup and rod 28 with coupling end 42, while Neodymium Magnets are known for having the highest degree of magnetic field in relation to size of permanent magnets.
	Additionally Rivkin teaches the use of Neodymium for coupling magnets over traditional magnets (“The present disclosure takes advantage of a relatively new material called Rare Earth Magnets or Neodymium (NEFEM)” (column 1, lines 50-60)).
	The advantage of using Neodymium magnets as coupling magnets, is to optimize magnetic attaching force for a given size of permanent magnetic material “The present disclosure takes advantage of a relatively new material called Rare Earth Magnets or Neodymium (NEFEM). This new material has a strength 100 times greater than the steel magnets of last century, while its size is very dramatically reduced. The field of force is so concentrated and powerful that a {fraction (1/10)}th-oz. disc magnet of Neodymium can hold more than 30 times its weight” (column 1, lines 50-57).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the undisclosed permanent magnetic type of Bodum with the most efficient per size permanent magnet of Neodymium of Rivkin, to optimize magnetic attaching force for a given size of permanent magnetic material.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bodum in view of Morse and Ritter and in further view of Rowden (US 5,001,700). 

Regarding claim 5, Bodum discloses the removal device of claim 2, Bodum is silent regarding wherein the one or more magnets comprise a ring magnet that encircles the center hole in the protrusion.
While Bodum does disclose (Fig-2) a tapering centering feature distal to the locking feature (end of 42 contacting protrusion 38 before protrusion locks at base of 42, see figure 2) of the end of plunger rod (28) for connecting to the protrusion (see figure 2), the general relation of the magnetic features of Bodum are not illustrated nor further disclosed. However it is well known in the art of magnetic couplings between tool portions to use a protruding centering feature central to a magnetic ring (connecting feature), the protruding centering portion aligning the magnetic ring connection before connecting contact thereof. Because the magnetic ring with a central aligning portion of the present application works in an identical way of first centering and then connecting feature as illustrated above by Bodum, therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum in view of Substituting Equivalents known for the same purpose, (see MPEP 2144.06 II.), by adding to the merely disclosed magnetic coupling option of Bodum (in view of Bodum providing a centering feature of the positive fit coupling disclosed above) a magnetic coupling system comprising a centering feature with magnetic structure there around a base of. 
Rowden teaches (Fig-1-2) such a magnetic ring coupler to base of centering feature, wherein the one or more magnets (24) comprise a ring magnet that encircles the center hole (32) in the protrusion (28).
The advantage of providing a centering feature additionally surrounded by a magnet, is to provide a concentric centering between tool components when magnetically coupling said tool components together “Bore 32 is provided with a chamfered opening 34 which cooperates with the chamfered end 35 of spindle 33 during the self-actuated clamping function to center the clamp on the spindle-drive” (column 4, lines 23-29) “A washer-shaped coupler ring 44, preferably consisting of a ferromagnetic material, is fixedly secured coaxially on the upper end of spindle 33 and serves, in part, to retain member 40 on spindle 33” (column 4, lines 40-43). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Rowden, by adding to the non-descript magnetic coupling feature of Bodum (in view of Bodums positive fit centering coupling system), the central centering feature with magnet there around of Rowden, to provide a concentric centering between tool components when magnetically coupling said tool components together.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bodum in view of Morse, Rowden and Ritter and in further view of Lin (US 5,363,745) 

Regarding claim 6, Bodum discloses the removal device of claim 5, Bodum further discloses (Fig-2) wherein the plunger assembly includes one or more filtration devices (30) and a retaining nub (base of 42 retaining 30, see figure 2), the retaining nub positioned at the bottom of the plunger assembly (see figure 2), and wherein the center hole (40) in the protrusion is configured to receive the retaining nub (42 in protrusion 38 at coupling/centering hole 40).
Bodum is silent regarding the ring magnet magnetically engages with the one or more filtration devices (an amount of magnetic flux is expected through objects merely near magnets. However “engages” in light of the specifications at [0023] is interpreted as disclosing a contact connection between filtration device and ring magnet).
However Lin teaches (Fig-1) a filtration device (20) as part of the magnetic engagement feature between connecting components of the magnetic ring (332)(“As the filter cup (20) is made of magnetic metal, it is tightly adhered to the lid (30) with the embedded magnetic ring (332).” (column 2, lines 35-40)).
The advantage of a filtration device portion of a coffee producing assembly being magnetically attachable, is to reduce complexity of parts by making use of the filtering portion of a coffee making apparatus additionally as a component of the magnetic retaining feature “As the filter cup (20) is made of magnetic metal, it is tightly adhered to the lid (30) with the embedded magnetic ring (332). Thus the lid (30) is tightly adhered to the top mouth of the pot (10)” (column 2, lines 35-40). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum as already modified by the ring magnet system of Rowden, further with Lin, by adding to the ring magnet system of Bodum the double purposed magnetic connecting feature and filter system component of Lin, to reduce complexity of parts. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bodum in view of Morse and Ritter and in further view of Sanguinet (US 2015/0329251) and Bodum (WO 2016/038147 A1, herein after referred to as Bodum B).

Regarding claim 7, Bodum discloses the removal device of claim 1, Bodum is silent regarding wherein the sidewall has one or more portions comprising a cut-out, or reduced height.
However Bodum does discloses that a marginal height difference between protrusion and sidewall (as a continuous reduced height instead single or multiple reduced height features such as notches) is purposed for removing the covering by leverage “In particular, by means of the distance X between the edge 18 and the filter press 30 and with the use of the spherical section 46 of the second coupling element 42 and the locking arms 48 of the first coupling element 40 surrounding the spherical section 46, it is possible to rotate the collection receptacle 12 1 with respect to the piston-filter arrangement 26. In this way, the user can move the collection receptacle 12 1 into a position that is favorable for him or her relative to the piston-filter arrangement 26, which significantly simplifies the separation of the collection receptacle 12 1 from the piston-filter arrangement 26 after the infusion device 10 has been used.” [0046],  
while leveraging off the covering/plunger is at least one of the same purposed functions of Applicant’s inclusion of a “notch” or cut-out like feature, see applicants’ specifications at [0028] emphasis added “When the removal device 310 is in engagement with the retaining nub, it may be difficult to easily remove the device from the plunger and nub without causing a mess with the brewing material. However, the inclusion of the cut out or reduced height portion 311 allows for easier removal. A user can either use the opening as a finger hold in prying the removal device 300 off of the plunger or can press on the cut out or reduced height portion 311, thereby causing a moment rotating about the magnet, and resulting in easier removal.”), 
because the recess height of the side wall of Bodum is present as a single continuous gap providing accessibility in removing the covering/plunger from the sidewall while the covering/plunger is purposed to retain grounds within the sidewall, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the height of sidewall of Bodum under Routine Optimization (see MPEP 2144.05 II) to merely provide the nesacary amount of recess being large enough to accommodate the user in separating the covering from the sidewall (a cut-out) thereby retaining to as much an extent as possible an optimization of the grounds enclosing feature of the covering/plunger.
Additionally Sanguinet teaches such a method of reducing only a portion (cut-out/notch 248) of a sidewall height under a covering (250) for removing said covering “The extended flange 254 extends out from the second notch 248 to provide a user with an easy area to grasp and lift to move the top 250 away from the cover 230.” [0019].
The advantage of reducing only a portion of the sidewall height, is to provide the minimum area necessary to grasp the covering for removal while retaining covering function “The extended flange 254 extends out from the second notch 248 to provide a user with an easy area to grasp and lift to move the top 250 away from the cover 230.”  [0019].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Sanguinet, by modifying to the marginally recessed linear height cup of Bodum, the single recessed feature of a notch lid removal access system of Sanguinet, to provide only the recessed area needed to remove the covering while maintaining function of the covering.  
Additionally Bodum B teaches (Fig-4-6)  a notched/cut-out sidewall feature (52) for removing a covering/plunger from grounds collecting cup (36) (“In order to decouple the collector 36 from the plunger head 26 the collector 36 is gripped at the gripping sections 52 with the fingers, namely the thumb and the index finger and/or middle finger and squeezed together. As a result the collector 36 deforms and expands at the surroundings of the latching means 48.” (Description, second to last paragraph)),
While Applicant teaches a like-wise attribute of sidewall notch/cut-out system being a place for squeezing the sidewall under the covering/plunger, resulting in a deforming enabled removal thereof “A user can either use the opening as a finger hold in prying the removal device 300 off of the plunger or can press on the cut out or reduced height portion 311, thereby causing a moment rotating about the magnet, and resulting in easier removal” Applicants specifications [0028].
The advantage of wherein the sidewall has one or more portions comprising a notch, cut-out, or reduced height, is to provide a simply operated pressing area of the sidewall that deforms under the plunger so that the users pressing on the pressing area releases the grounds collecting cup from the covering/plunger “In order to decouple the collector 36 from the plunger head 26 the collector 36 is gripped at the gripping sections 52 with the fingers, namely the thumb and the index finger and/or middle finger and squeezed together. As a result the collector 36 deforms and expands at the surroundings of the latching means 48.” (Description, second to last paragraph).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Bodum B, by modifying the single continuous recessed relation of grounds receiving cup to covering/plunger of Bodum with the notched/cut-out relation of the grounds receiving cup to covering/plunger of Bodum B, to provide a simply operated pressing area of the sidewall that deforms under the plunger so that the users pressing on the pressing area releases the grounds collecting cup from the covering/plunger.

Regarding claim 8, Bodum discloses the removal device of claim 1, Bodum further discloses wherein the sidewall has a height substantially the same as a height of the protrusion (height difference may be substantially the same (marginally different) to within 1mm “the central projection 38 has, starting from the base area 56, the height H1. One can see that the projection 38 extends with a height difference ΔH=H1−H2 past the edge 18. In all of the embodiments of the collection receptacle 12 according to the proposal, the height difference is between 1 mm and 8 mm.” [0047-0048].
Additionally the marginal height difference between protrusion and sidewall (essentially a single continuous notch/cut-out) of Bodum is purposed for removing the covering “In particular, by means of the distance X between the edge 18 and the filter press 30 and with the use of the spherical section 46 of the second coupling element 42 and the locking arms 48 of the first coupling element 40 surrounding the spherical section 46, it is possible to rotate the collection receptacle 12 1 with respect to the piston-filter arrangement 26. In this way, the user can move the collection receptacle 12 1 into a position that is favorable for him or her relative to the piston-filter arrangement 26, which significantly simplifies the separation of the collection receptacle 12 1 from the piston-filter arrangement 26 after the infusion device 10 has been used.” [0046]), because the recess height of the side wall of Bodum is present as a single continuous notch/cut-out providing accessibility in removing the covering from the sidewall while the covering is purposed to retain grounds within the sidewall, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the height of sidewall of Bodum under Routine Optimization (see MPEP 2144.05 II) to merely provide an amount of recess large enough to accommodate the user in separating the covering from the sidewall thereby optimizing the purpose of the covering in retaining coffee grounds.
Additionally Sanguinet teaches such a method of reducing only a portion (notch/cut-out 248) of a sidewall height under a covering (250) for removing said covering “The extended flange 254 extends out from the second notch 248 to provide a user with an easy area to grasp and lift to move the top 250 away from the cover 230.” [0019].
The advantage of reducing only a portion of the sidewall height, is to provide the minimum area necessary to grasp covering for removal while retaining covering function “The extended flange 254 extends out from the second notch 248 to provide a user with an easy area to grasp and lift to move the top 250 away from the cover 230.” [0019].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Sanguinet, by modifying to the marginally recessed linear height cup of Bodum, the single recessed feature of a notch/cut-out lid removal access system of Sanguinet, to provide only the recessed area needed to remove the covering while maintaining function of the covering.  

Regarding claim 9, Bodum as modified by Sanguinet discloses the removal device of claim 8, Bodumn as modified by the notch/cut-out system of Sanguinet further teaches (Sanguinet Fig-1, Bodum Fig-2) wherein the sidewall (244 Sanguinet) has one or more portions (notch/cut-out 248 Sanqunet) with a height less than the height of the protrusion (wall of Bodum as originally disclosed, is below protrusion for accessing removal of plunger there above (see figure 2 of Bodum, [0046]), Bodum as modified above in claim 8 retains a portion of wall at a height below protrusion (notch/cut-out system) to retain accessibility in removal of plunger).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bodum in view of Morse, Sanguinet, Rivkin and Ritter.

Regarding claim 11, Bodum discloses (Fig-2) a removal device for the removal of granular solid food material from a brewing device, the brewing device comprising a beaker (20) and a plunger assembly (generally piston components 26,28,30), the removal device comprising a cylindrical cup (12) having an outer diameter substantially the same size as an inner diameter of the beaker (“The collection receptacle 12 must be dimensioned so that it also nearly contacts the container 20 on the side, but a certain gap must be provided, in order to prevent the collection receptacle 12 from becoming stuck in the container 20.” [0038]), comprising: 
a bottom surface (50), the bottom surface comprising one or more opening or apertures (50); 
a side wall (58), having a height substantially the same as a height of the protrusion (height difference may be substantially the same to within 1mm “the central projection 38 has, starting from the base area 56, the height H1. One can see that the projection 38 extends with a height difference ΔH=H1−H2 past the edge 18. In all of the embodiments of the collection receptacle 12 according to the proposal, the height difference is between 1 mm and 8 mm.” [0047-0048] additionally see modification of notch/cut-out feature in relation to sidewall height of Sanguinet below and as applied to claim 8); 
a protrusion (38) disposed in the center of the bottom surface and protruding into the cup (see figure 2 showing 38 within cup sidewall 58), the protrusion comprising a center hole (where 42 is connected within 38) that is coaxial with an axis of the cup (central to cup protrusion is hollow “the central projection 38 has a coupling opening 52 that opens into the hollow space 39 and tapers conically viewed from the free end 41.” [0043]), the protrusion having a top surface (tapered portion of 38 terminating at base of 42, see figure 2), the top surface being configured to reduce or prevent accumulation of granular solid food material thereon (see steep incline of conical top surface 38/14 in figure 2, incline of protrusion appears capable of shedding coffee grounds however little weight is given to intended purpose); and 
one or more magnets in the protrusion (“The coupling elements can be designed, for example, so that the coupling is created by means of a friction fit or by means of a magnetic interaction.” [0012]).
Bodum is silent regarding the one or more openings or apertures covered by a mesh or screen material. 
However the openings 50 of Bodum are designed as mesh or film equivalents so that water passes through while retaining insoluble material (“whereby water can be removed from the insoluble material 37 collected in the collection receptacle 12 k. In addition, the passage openings 50 have the effect that an elevated pressure cannot build up in the collection receptacle 12” [0045]). Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to substitute the equivalently known hole with mesh straining system with the straining slats/holes of Bodum (see MPEP 2144.06 II. Substituting Equivalents known for the same purpose).
Additionally Morse teaches (Fig-6) the one or more openings (defined by 46) or apertures covered by a mesh or screen material (44 or other filter material paced in cup 40, “A common embodiment of the surfaces having filter openings 44 would be a screen or mesh having many apertures comprised of a suitable material as described above. Additionally, the filter openings 44 themselves may be multi-staged, comprising a plurality of individual filter elements (for example, stacked mesh and paper” [0041]).
The advantage of using an additional filter component to the openings of the cylinder cup, is to be able to remove the filter material for cleaning (“the filtration chamber may be accessed to remove any paper (or other) filter placed therein and for cleaning.” [0065]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Morse, by modifying the single component cup with filter of Bodum, with the additional filtering material of Morse, to provide a removability of the filtering component for cleaning of the cup. 
Bodum is silent regarding and comprising one or more portions comprising a notch, cut-out, or reduced height.
However a marginal height difference between protrusion and sidewall (essentially a single continuous notch/cut-out) of Bodum is purposed for removing the covering “In particular, by means of the distance X between the edge 18 and the filter press 30 and with the use of the spherical section 46 of the second coupling element 42 and the locking arms 48 of the first coupling element 40 surrounding the spherical section 46, it is possible to rotate the collection receptacle 12 1 with respect to the piston-filter arrangement 26. In this way, the user can move the collection receptacle 12 1 into a position that is favorable for him or her relative to the piston-filter arrangement 26, which significantly simplifies the separation of the collection receptacle 12 1 from the piston-filter arrangement 26 after the infusion device 10 has been used.” [0046]), because the recess height of the side wall of Bodum is present as a single continuous notch providing accessibility in removing the covering from the sidewall while the covering is purposed to retain grounds within the sidewall, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the height of sidewall of Bodum under Routine Optimization (see MPEP 2144.05 II) to merely provide an amount of recess large enough to accommodate the user in separating the covering from the sidewall thereby optimizing the purpose of the covering in retaining coffee grounds.
Additionally Sanguinet teaches such a method of reducing only a portion (notch/cut-out 248) of a sidewall height under a covering (250) for removing said covering “The extended flange 254 extends out from the second notch 248 to provide a user with an easy area to grasp and lift to move the top 250 away from the cover 230.” [0019].
The advantage of reducing only a portion of the sidewall height, is to provide the minimum area necessary to grasp the covering for removal while retaining covering function “The extended flange 254 extends out from the second notch 248 to provide a user with an easy area to grasp and lift to move the top 250 away from the cover 230.”  [0019].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Sanguinet, by modifying to the marginally recessed linear height cup of Bodum, the single recessed feature of a notch lid removal access system of Sanguinet, to provide only the recessed area needed to remove the covering while maintaining function of the covering.
Bodum is silent regarding the magnets being neodymium. 
	However it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the undisclosed magnetic species of Bodum to include Neodymium magnets in view of Routine Optimization (see MPEP 2144.05 II), because Bodum (see figure 2) shows a minimum of contacting surface of the connection components between protrusion 38 of the cup and rod 28 with coupling end 42. While Neodymium Magnets are known for the highest degree of magnetic field in relation to size of permanent magnets.
	Additionally Rivkin teaches the use of Neodymium coupling magnets over traditional magnets (“The present disclosure takes advantage of a relatively new material called Rare Earth Magnets or Neodymium (NEFEM)” (column 1, lines 50-60)).
	The advantage of using Neodymium magnets is to optimize magnetic attaching force for a given size of permanent magnetic material “The present disclosure takes advantage of a relatively new material called Rare Earth Magnets or Neodymium (NEFEM). This new material has a strength 100 times greater than the steel magnets of last century, while its size is very dramatically reduced. The field of force is so concentrated and powerful that a {fraction (1/10)}th-oz. disc magnet of Neodymium can hold more than 30 times its weight” (column 1, lines 50-57).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the undisclosed permanent magnetic type of Bodum with the most efficient per size permanent magnet of Neodymium of Rivkin, to optimize magnetic attaching force for a given size of permanent magnetic material.
Bodum is silent regarding wherein the magnetic coupling feature is encased.
However Ritter teaches encasing magnetic coupling components of systems oriented towards a hygienic nature required wherein said systems will have a transitive contactual relation to human orifices (encased magnets of dental equipment “As noted above, preferably the second half 716a of the magnetic light coupler 714a may be fully encased within an optically clear UV-cured resin. This is particularly advantageous in that, by so doing, the entire accessory fiber optic cable 710a may be adapted for use in an autoclave machine for sterilization of the second fiber optic cable,” [0063]).
The advantage of encasing a magnetic coupling component of a system in transitive contact to a human orifice, is so that the components of the systems may be cleaned/sterilized “As noted above, preferably the second half 716a of the magnetic light coupler 714a may be fully encased within an optically clear UV-cured resin. This is particularly advantageous in that, by so doing, the entire accessory fiber optic cable 710a may be adapted for use in an autoclave machine for sterilization of the second fiber optic cable,” [0063].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Ritter, by adding to the magnetic coupled system of Bodum, the hygienic enhancing by encasement of magnetics of Ritter, to enable improved cleaning/sterilizing of components having transitive contact to human orifices. 

Regarding claim 12, Bodum discloses the removal device of claim 11, Bodum further discloses wherein the top surface has a point or crown to reduce or prevent accumulation of granular solid food material thereon see minimal top profile of 38/14 in figure 2, incline of protrusion appears capable of shedding coffee grounds however little weight is given to intended purpose).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bodum in view of Morse, Sanguinet, Rivkin, Ritter and in further view of Rowden.

Regarding claim 13, Bodum discloses the removal device of claim 11, Bodum is silent regarding wherein the one or more magnets comprise a ring magnet that encircles the center hole in the protrusion.
However Bodum does disclose (Fig-2) a tapering centering feature distal to the locking feature (end of 42 contacting protrusion 38 before protrusion locks at base of 42, see figure 2) of the end of plunger rod (28) for connecting to the protrusion (see figure 2), the general relation of the magnetic features of Bodum are not illustrated nor further disclosed. However it is well known in the art of magnetic couplings between tool portions to use a protruding centering feature central to a magnetic ring (connecting feature), the protruding centering portion aligning the magnetic connection before connecting contact thereof. Because the magnetic ring with a central aligning portion of the present application works in an identical way of first centering and then connecting (as disclosed above by Bodum), it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum in view of Substituting Equivalents known for the same purpose, (see MPEP 2144.06 II.), by adding to the merely disclosed magnetic coupling option of Bodum (in view of Bodum providing a centering feature of the positive fit coupling disclosed above) a magnetic coupling system comprising a centering feature with magnetic structure there around a base of. 
Rowden teaches (Fig-1-2) such a magnetic ring coupler to base of centering feature, wherein the one or more magnets (24) comprise a ring magnet that encircles the center hole (32) in the protrusion (28).
The advantage of providing a centering feature additionally surrounded by a magnet, is to provide a concentric centering between tool components when magnetically coupling said tool components together “Bore 32 is provided with a chamfered opening 34 which cooperates with the chamfered end 35 of spindle 33 during the self-actuated clamping function to center the clamp on the spindle-drive” (column 4, lines 23-29) “A washer-shaped coupler ring 44, preferably consisting of a ferromagnetic material, is fixedly secured coaxially on the upper end of spindle 33 and serves, in part, to retain member 40 on spindle 33” (column 4, lines 40-43). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Rowden, by adding to the non-descript magnetic coupling feature of Bodum (in view of Bodums positive fit centering coupling system), the central centering feature with magnet there around of Rowden, to provide a concentric centering between tool components when magnetically coupling said tool components together.

Regarding claim 14, Bodum discloses (Fig-2) a removal device for the removal of granular solid food material from a brewing device, the brewing device comprising a beaker (20) and a plunger assembly (generally piston components 26,28,30), the removal device comprising a cylindrical cup (12) having an outer diameter substantially the same size as an inner diameter of the beaker (“The collection receptacle 12 must be dimensioned so that it also nearly contacts the container 20 on the side, but a certain gap must be provided, in order to prevent the collection receptacle 12 from becoming stuck in the container 20.” [0038]), comprising: 
a bottom surface (56), the bottom surface comprising one or more opening or apertures (50); 
a side wall (58), having a height substantially the same as a height of the protrusion (height difference may be substantially the same to within 1mm “the central projection 38 has, starting from the base area 56, the height H1. One can see that the projection 38 extends with a height difference ΔH=H1−H2 past the edge 18. In all of the embodiments of the collection receptacle 12 according to the proposal, the height difference is between 1 mm and 8 mm.” [0047-0048] additionally see modification of notch/cut-out feature in relation to sidewall height of Sanguinet below and as applied to claim 8); 
a protrusion (38) disposed in the center of the bottom surface and protruding into the cup (see figure 2, showing protrusion 38 central to cup 12), the protrusion comprising a center hole (42 within 38) that is coaxial with an axis of the cup (central to cup protrusion is hollow “the central projection 38 has a coupling opening 52 that opens into the hollow space 39 and tapers conically viewed from the free end 41.” [0043]), the protrusion having a top surface, the top surface having a point or crown to reduce or prevent accumulation of granular solid food material thereon (see steep incline and minimal very top surface of protrusion 38/14 in figure 2, incline and minimal very top surface of protrusion appears capable of shedding coffee grounds however little weight is given to intended purpose); and 
the protrusion 
	Bodum is silent regarding the one or more openings or apertures covered by a mesh or screen material.
However the openings 50 of Bodum are designed as mesh or film equivalents so that water passes through while retaining insoluble material (“whereby water can be removed from the insoluble material 37 collected in the collection receptacle 12 k. In addition, the passage openings 50 have the effect that an elevated pressure cannot build up in the collection receptacle 12” [0045]) Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to substitute the equivalently known hole with mesh straining system with the straining slats/holes of Bodum (see MPEP 2144.06 II. Substituting Equivalents known for the same purpose).
Additionally Morse teaches (Fig-6) the one or more openings (defined by 46) or apertures covered by a mesh or screen material (44 or other filter material paced in cup 40, “A common embodiment of the surfaces having filter openings 44 would be a screen or mesh having many apertures comprised of a suitable material as described above. Additionally, the filter openings 44 themselves may be multi-staged, comprising a plurality of individual filter elements (for example, stacked mesh and paper” [0041]).
The advantage of using an additional filter component to the openings of the cylinder cup, is to be able to remove the filter material for cleaning (“the filtration chamber may be accessed to remove any paper (or other) filter placed therein and for cleaning.” [0065]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Morse, by modifying the single component cup with filter of Bodum, with the additional filtering material of Morse, to provide a removability of the filtering component for cleaning of the cup. 
	Bodum is silent regarding and comprising one or more portions comprising a notch, cut-out, or reduced height.
However a marginal height difference between protrusion and sidewall (essentially a single continuous notch/cut-out) of Bodum is purposed for removing the covering “In particular, by means of the distance X between the edge 18 and the filter press 30 and with the use of the spherical section 46 of the second coupling element 42 and the locking arms 48 of the first coupling element 40 surrounding the spherical section 46, it is possible to rotate the collection receptacle 12 1 with respect to the piston-filter arrangement 26. In this way, the user can move the collection receptacle 12 1 into a position that is favorable for him or her relative to the piston-filter arrangement 26, which significantly simplifies the separation of the collection receptacle 12 1 from the piston-filter arrangement 26 after the infusion device 10 has been used.” [0046]), because the recess height of the side wall of Bodum is present as a single continuous notch providing accessibility in removing the covering from the sidewall while the covering is purposed to retain grounds within the sidewall, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the height of sidewall of Bodum under Routine Optimization (see MPEP 2144.05 II) to merely provide an amount of recess large enough to accommodate the user in separating the covering from the sidewall thereby optimizing the purpose of the covering in retaining coffee grounds.
Additionally Sanguinet teaches such a method of reducing only a portion (notch/cut-out 248) of a sidewall height under a covering (250) for removing said covering “The extended flange 254 extends out from the second notch 248 to provide a user with an easy area to grasp and lift to move the top 250 away from the cover 230.” [0019].
The advantage of reducing only a portion of the sidewall height, is to provide the minimum area necessary to grasp the covering for removal while retaining covering function “The extended flange 254 extends out from the second notch 248 to provide a user with an easy area to grasp and lift to move the top 250 away from the cover 230.”  [0019].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Sanguinet, by modifying to the marginally recessed linear height cup of Bodum, the single recessed feature of a notch/cut-out lid removal access system of Sanguinet, to provide only the recessed area needed to remove the covering while maintaining function of the covering.
Bodum is silent regarding the magnetic feature being neodymium.
	However it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the undisclosed magnetic species of Bodum to include Neodymium magnets in view of Routine Optimization (see MPEP 2144.05 II), because Bodum (see figure 2) shows a minimum of contacting surface of the connection components between protrusion 38 of the cup and rod 28 with coupling end 42. While Neodymium Magnets are known for the highest degree of magnetic field in relation to size of permanent magnets.
	Additionally Rivkin teaches the use of Neodymium coupling magnets over traditional magnets (“The present disclosure takes advantage of a relatively new material called Rare Earth Magnets or Neodymium (NEFEM)” (column 1, lines 50-60)).
	The advantage of using Neodymium magnets is to optimize magnetic attaching force for a given size of permanent magnetic material “The present disclosure takes advantage of a relatively new material called Rare Earth Magnets or Neodymium (NEFEM). This new material has a strength 100 times greater than the steel magnets of last century, while its size is very dramatically reduced. The field of force is so concentrated and powerful that a {fraction (1/10)}th-oz. disc magnet of Neodymium can hold more than 30 times its weight” (column 1, lines 50-57).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the undisclosed permanent magnetic type of Bodum with the most efficient per size permanent magnet of Neodymium of Rivkin, to optimize magnetic attaching force for a given size of permanent magnetic material.
	Bodum is silent regarding the magnetic feature encircling the center hole of the protrusion.
However Bodum does disclose (Fig-2) a tapering centering feature distal to the locking feature (end of 42 contacting protrusion 38 before protrusion locks at base of 42, see figure 2) of the end of plunger rod (28) for connecting to the protrusion (see figure 2), the general relation of the magnetic features of Bodum are not illustrated nor further disclosed. However it is well known in the art of magnetic couplings between tool portions to use a protruding centering feature central to a magnetic ring (connecting feature), the protruding centering portion aligning the magnetic connection before connecting contact thereof. Because the magnetic ring with a central aligning portion of the present application works in an identical way of first centering and then connecting (as disclosed above by Bodum), therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum in view of Substituting Equivalents known for the same purpose, (see MPEP 2144.06 II.), by adding to the merely disclosed magnetic coupling option of Bodum (in view of Bodum providing a centering feature of the positive fit coupling disclosed above) a magnetic coupling system comprising a centering feature with magnetic structure there around a base of. 
Rowden teaches (Fig-1-2) such a magnetic ring coupler around a centering feature, wherein the one or more magnets (24) comprise a ring magnet that encircles the center hole (32) in the protrusion (28).
The advantage of providing a centering feature additionally surrounded by a magnet, is to provide a concentric centering between tool components when magnetically coupling said tool components together “Bore 32 is provided with a chamfered opening 34 which cooperates with the chamfered end 35 of spindle 33 during the self-actuated clamping function to center the clamp on the spindle-drive” (column 4, lines 23-29) “A washer-shaped coupler ring 44, preferably consisting of a ferromagnetic material, is fixedly secured coaxially on the upper end of spindle 33 and serves, in part, to retain member 40 on spindle 33” (column 4, lines 40-43). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Rowden, by adding to the non-descript magnetic coupling feature of Bodum (in view of Bodums positive fit centering coupling system), the centering protrusion feature with magnet there around of Rowden, to provide a concentric centering between tool components when magnetically coupling said tool components together.
Bodum is silent regarding wherein the magnetic coupling feature is encased.
However Ritter teaches encasing magnetic coupling components of systems oriented towards a hygienic nature required wherein said systems will have a transitive contactual relation to human orifices (encased magnets of dental equipment “As noted above, preferably the second half 716a of the magnetic light coupler 714a may be fully encased within an optically clear UV-cured resin. This is particularly advantageous in that, by so doing, the entire accessory fiber optic cable 710a may be adapted for use in an autoclave machine for sterilization of the second fiber optic cable,” [0063]).
The advantage of encasing a magnetic coupling component of a system in transitive contact to a human orifice, is so that the components of the systems may be cleaned/sterilized “As noted above, preferably the second half 716a of the magnetic light coupler 714a may be fully encased within an optically clear UV-cured resin. This is particularly advantageous in that, by so doing, the entire accessory fiber optic cable 710a may be adapted for use in an autoclave machine for sterilization of the second fiber optic cable,” [0063].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum with Ritter, by adding to the magnetic coupled system of Bodum, the hygienic enhancing by encasement of magnetics of Ritter, to enable improved cleaning/sterilizing of components having transitive contact to human orifices. 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bodum in view of Morse, Sanguinet, Rivkin, Rowden and Ritter and in further view of Lin.

Regarding claim 15, Bodum as modified by Rowden discloses the removal device of claim 14, Bodum further discloses wherein the plunger assembly includes a filtration device (30) and 15a retaining nub (base of 42 retaining 30, see figure 2), the retaining nub positioned at the bottom of the plunger assembly (42 is lowermost portion of plunger assembly, see figure 2), and wherein 16the center hole in the protrusion is configured to receive the retaining nub (see 42 within 38 in figure 2) such that the ring magnet magnetically engages with the filtration device.
Bodum as modified by Rowden is silent regarding that the ring magnet magnetically engages with the filter plate.
However Lin teaches (Fig-1) a filter plate (20) as part of the magnetic engagement feature between connecting components of the magnetic ring (332)(“As the filter cup (20) is made of magnetic metal, it is tightly adhered to the lid (30) with the embedded magnetic ring (332).” (column 2, lines 35-40)).
The advantage of a filtering portion of a coffee producing assembly being magnetically attachable, is to reduce complexity of parts by making use of the filtering portion of a coffee making apparatus additionally as a component of the magnetic retaining feature “As the filter cup (20) is made of magnetic metal, it is tightly adhered to the lid (30) with the embedded magnetic ring (332). Thus the lid (30) is tightly adhered to the top mouth of the pot (10)” (column 2, lines 35-40). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Bodum as already modified by the ring magnet system of Rowden, further with Lin, by adding to the ring magnet system of Bodum the double purposed magnetic connecting feature and filter system component of Lin, to reduce complexity of parts. 

Response to Arguments

Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Applicant firstly argues (page 2-3) that the cited secondary prior arts Rowden’700, Ritter ‘970 and Rivken ‘126 are non-analogous art because these cited secondary prior arts are not directed to brewing devices and are piecemealed together in hindsight. 
However Examiner respectfully disagrees because in response to applicant's argument that Rowden’700, Ritter ‘970 and Rivken ‘126 are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the primary prior art Bodum provides general coupling means 42 [0042] within the scope of a French press like system akin to applicants, while the modifying secondary prior arts provide solutions to coupling problems and would therefore be obvious to any relevant coupling advantages provided.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore the rejection is maintained. 

Applicant secondly argues (page 2-4) that Bodum teaches away from using a magnet for the coupling device while also acknowledging that Bodum Anticipates a magnet device albeit without structure.
However Examiner respectfully disagrees because in response to applicant's argument that the coupling feature of Bodum could not be modified to include magnets, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case the physical clasp force would be merely replaced with magnetic retaining force “The coupling elements can be designed, for example, so that the coupling is created by means of a friction fit or by means of a magnetic interaction.” Bodum [0012] as then modified by the protrusion centering with magnetic coupling means as applied by the secondary prior art Rowden and the magnetic filter coupling of secondary prior art Lin.
Therefore the rejection is maintained. 
 
Applicant thirdly agues (page 4-5) that because the enclosed magnets of Ritter are not part of a brewing system the feature of enclosed magnets improving cleanability is non-analogous. 
However Examiner respectfully disagrees because in response to applicant's argument that Ritter is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bodum seeks to improve cleanability (“so that their removal from the container and the cleaning of the container can be rather laborious” [0004], “Removing the water prevents water from dripping out of the collection receptacle uncontrollably during the cleaning process. This also prevents too high a pressure from building up in the collection receptacle when the insoluble material is compressed with the piston-filter arrangement. This configuration also simplifies the coupling of the collection receptacle with the piston-filter arrangement.” [0024]), while analogously Ritter also seeks to improve cleanability (“As noted above, preferably the second half 716a of the magnetic light coupler 714a may be fully encased within an optically clear UV-cured resin. This is particularly advantageous in that, by so doing, the entire accessory fiber optic cable 710a may be adapted for use in an autoclave machine for sterilization of the second fiber optic cable,” [0063]) in view that autoclaves and dishwashers are akin to sanitization devices.
Therefore the rejection is maintained. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Spencer H. Kirkwood/           Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761